PER CURIAM.
By petition for writ of certiorari we are asked to review a decision of the District Court of Appeal, First District, holding that the trial Court erred in concluding that the principle of res judicata precluded it from re-examining the quantum of estate previously awarded the petitioner in an interlocutory order of taking in a condemnation action to acquire a portion of the right of way for the Cross Florida Barge Canal, and in which the District Court held that the trial court erred in denying respondent’s motion to exclude a parcel of the property sought to be taken on the ground that it was sought to be condemned for recreational purposes. Silver Springs, Inc. v. Canal Authority, Fla.App., 252 So.2d 295. We tentatively accepted jurisdiction of this case on the conflict theory, but after hearing oral argument and having considered briefs of the parties herein we now conclude that we have no jurisdiction to review the decision of the District Court. The authorities relied upon by petitioner to establish such conflict have been carefully read and considered and we conclude that the decision of the District Court in this case is not in conflict with any of the cited cases relied upon by the petitioner. We hold that the writ of certiorari was improvidently issued and it is discharged and the petition is dismissed.
The motion for attorneys’ fees filed by the respondent is granted in the sum of $2,500.00.-
It is so ordered.
ROBERTS, C. J„ ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., and MASON, Circuit Judge, concur.